DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Appellant James Holt appeals the decision of the Akron Municipal Court dismissing his case for failure to prosecute. We reverse.
On January 24, 1997, appellant James Holt filed a complaint against appellees Luther Ayers and Michael Kinch in the Akron Municipal Court. Ayers filed a counterclaim with the court on February 12, 1997. On June 4, 1997, Holt amended his complaint, adding Sean Kinch as a defendant. The matter was set for trial on August 26, 1997. When neither Holt nor his attorney appeared in court on that date, Michael Kinch's attorney moved the trial court to dismiss the case for failure to prosecute, pursuant to Civ.R. 41(B)(1). The trial court immediately granted the motion and dismissed the case. Holt timely appealed the trial court's decision.
In his sole assignment of error, Holt alleges the trial court improperly dismissed his appeal pursuant to Civ.R. 41(B)(1). The assignment of error is well taken.
Civ.R. 41(B)(1) states:
  Where the plaintiff fails to prosecute, or comply with these rules or any court order, the court upon motion of a defendant or on its own motion may, after notice to the plaintiff's counsel, dismiss an action or claim.
This court will not reverse the trial court's decision to dismiss an action pursuant to Civ.R. 41(B)(1) absent an abuse of discretion. Ina v. George Fraam  Sons, Inc. (1993), 85 Ohio App. 3d 229,231. The Ohio Supreme Court has noted that the abuse of discretion standard is heightened for review of dismissals pursuant to Civ.R. 41(B)(1), because such decisions forever deny a plaintiff review of the merits of his claim. Jones v. Hartranft
(1997), *Page 537 78 Ohio St. 3d 368, 372. Accordingly, an abuse of discretion will be found where the trial court has dismissed a case for failure to prosecute and clearly failed to consider other less drastic measures. Ina, supra, at 231. In the case at bar, we find the trial court abused its discretion in dismissing Holt's appeal for several reasons.
Dismissal pursuant to Civ.R. 41(B)(1) is appropriate where the conduct of a party is so negligent, irresponsible, contumacious or dilatory as to merit the harsh sanction of a dismissal with prejudice. Id.; Schreiner v. Karson (1977),52 Ohio App. 2d 219, 223. Review of the record indicates Holt and his attorney failed to appear at trial due to the attorney's confusion regarding the assigned judge and the trial date posted on the court's computer docketing system. However, there is nothing further in the record sub judice to indicate Holt's behavior throughout the course of the litigation was negligent, irresponsible, contumacious or dilatory. The record is void of evidence Holt failed to prosecute his claims.
Furthermore, the trial court failed to provide notice to Holt or his attorney of the dismissal of the case, as required by Civ.R. 41(B)(1). To ensure a party the opportunity to show why his case should not be dismissed with prejudice, the trial court must provide notice to that party's counsel before dismissing the case for want of prosecution. Bushnell v. Mead Containers (1991),72 Ohio App. 3d 139, 142.1  Because the trial court dismissed the case without notice, Holt's attorney was never afforded an opportunity to explain the confusion regarding the trial date which resulted in his failure to appear at trial.
In light of the foregoing, we find the trial court abused its discretion in dismissing Holt's case pursuant to Civ.R. 41(B)(1). His single assignment of error is sustained. The case is remanded for further proceedings consistent with this decision.
Judgment reversed and remanded.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this court, directing the County of Summit, Akron Municipal Court to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to appellees.
  Exceptions. _________________________________ JOHN.W. REECE, FOR THE COURT
SLABY, P. J.
DICKINSON, J., CONCUR
1 This court has previously held that notice of dismissal for failure to prosecute may be implied when a party fails to appear at trial. Schreiner v. Karson, 52 Ohio App.2d at 224. Nevertheless, the Schreiner case is distinguishable on its facts. In Schreiner, the plaintiffs had a history of dilatory tactics and failed to appear for a trial date of which they were aware. By contrast, Holt's confusion regarding the trial date provided the basis for his failure to appear. *Page 538